Citation Nr: 0922366	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-10 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
L1 vertebral fracture, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
September 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision rendered by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 30 percent rating 
for service-connected L1 vertebral fracture.

The Veteran was initially service-connected for a low back 
disability, characterized as a L1 vertebral fracture, in a 
January 2001 RO rating decision.  At that time, he was 
awarded an initial 20 percent rating, effective February 10, 
2000.  He filed a timely Notice of Disagreement (NOD) with 
that decision in September 2001.  In a Statement of the Case 
(SOC) issued in January 2003, a Decision Review Officer (DRO) 
increased the Veteran's rating to 30 percent, effective from 
July 3, 2002.  The SOC was mailed to the Veteran on February 
24, 2003.

A substantive appeal was not received from the Veteran until 
May 23, 2003.  The RO considered the appeal untimely, but 
accepted it as a new claim for an increased rating.  As 
noted, the 30 percent rating was continued in the March 2004 
rating decision currently on appeal.  


FINDING OF FACT

Residuals of an L1 vertebral fracture are manifested by 
moderate limitation of motion (with forward flexion to 85 
degrees and extension to 25 degrees); a demonstrable 
deformity of the vertebral body; without neurologic 
manifestations.  


CONCLUSION OF LAW

The criteria for an increased rating for residuals of an L1 
vertebral fracture, currently rated as 30 percent disabling, 
have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292 (2002 & 2003); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5235 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The Veteran received initial VCAA notice related to his 
increased rating claim by way of December 2003 
correspondence.  This letter notified him needed to submit 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability, and provided examples of the 
types of medical and lay evidence that he could submit.  It 
also informed him of VA's responsibilities in obtaining 
information to assist him in completing his claim, and 
identified his duties in obtaining information and evidence 
to substantiate his claim.  

He was sent additional VCAA notice after the initial rating 
decision, in correspondence sent in March 2006 and February 
2007.  These letters provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration.  

The February 2007 letter provided notice that he could 
substantiate his claim with evidence of its impact on 
employment, and advised him of the specific measurements 
needed to substantiate entitlement to an increased rating on 
the basis of the current criteria of rating back disabilities 
on the basis of limitation of motion.  Other criteria for 
rating the back do not require specific findings, and 
therefore do not require additional VCAA notice under 
Vazquez-Flores.  The letter also provided notice on the third 
and fourth Vazquez elements.  The letter notified the Veteran 
that a disability rating would be determined by applying 
relevant diagnostic codes and included a partial discussion 
of the applicable diagnostic criteria for an increased 
evaluation of the back disorder.  

The Board notes that the VCAA letters did not specifically 
inform the Veteran that he should submit evidence of the 
impact of his disability on daily life.  See Vazquez-Flores.  
There was also a timing deficiency in that the March 2006 and 
February 2007 letters were provided after the initial 
adjudication of the claim, and the deficiency was not cured 
by readjudication after the notice was provided.  Mayfield v. 
Principi, 444 F.3d 1328 (Fed. Cir. 2006). 

A notice error is not prejudicial if it did not affect the 
essential fairness of the adjudication. A notice error does 
not effect the essential fairness of the adjudication if 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication. 
Id.; Parker v. Brown, 9 Vet. App. 476 (1996); Intercargo Ins. 
Co. v. United States, 83 F.3d 391 (Fed.Cir.1996).  
Accordingly, if the error does not affect the "essential 
fairness" of the adjudication by preventing a claimant's 
meaningful participation in the adjudication of the claim, 
then it is not prejudicial.  McDonough, supra; Overton v. 
Nicholson, 20 Vet. App. 427, 435-7 (2006).

The Veteran was not prejudiced by the deficient Vazquez 
notice.  The Veteran described the effect his disability had 
on his daily life in statements made to VA examiners at VA 
examinations in January 2004 and November 2004; and also in 
written statements sent to VA in July 2002, November 2002, 
and February 2003.  In addition, the criteria for rating the 
spine (in effect prior to September 26, 2003) that were 
absent from the notice, would be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability.  Thus, he was not prejudiced by not 
receiving notice on these elements.  See Vazquez-Flores, 22 
Vet. App. 37 (2008).

Finally, the Veteran had a meaningful opportunity to 
participate in the adjudication of the claim after VCAA 
notice was provided.  In this regard, he had the opportunity 
to present evidence and was offered an opportunity to present 
argument at a hearing; which he chose not to do.  He also had 
several months between the time of the notice and when the 
case was certified to the Board, during which he could have 
submitted additional argument and evidence to the RO.  Hence, 
the timing deficiency was not prejudicial.

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service medical 
records and VA treatment records.  The Veteran was also 
afforded VA examinations.  He has not identified any 
outstanding records for VA to obtain that were relevant to 
the claim and the Board is likewise unaware of such.  

The last VA examination was in November 2004.  VA's duty to 
assist a veteran includes providing a thorough and 
contemporaneous examination when the record does not 
adequately reveal the current state of the veteran's 
disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) 
(citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 
124).  The mere passage of time, however, does not trigger 
the duty to afford a new examination.  Instead there must be 
evidence that the disability has worsened since the last 
examination.  Palczewski v. Nicholson, 21 Vet. App. 174 
(2007).

Although the most recent VA examination is over four years 
old, the Veteran has not described any new manifestations or 
specific worsening of his back disability.  The June 2007 
Statement from the Veteran's Representative and April 2009 
Appellant Brief are similar in that they do not reflect new 
manifestations or medical findings, but rather discuss 
manifestations and clinical findings previously raised by the 
Veteran and noted at the November 2004 VA examination.  There 
is also no medical evidence of a worsening of the back 
disability.  Given the lack of any evidence of change since 
the last examination, there is no need for another 
examination.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim is ripe for consideration on the 
merits.


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

During the course of this appeal the regulations for 
evaluation of certain disabilities of the spine were revised, 
effective on September 26, 2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

Under the criteria in effect prior to September 26, 2003, 
Diagnostic Code (DC) 5285, provides that vertebral fractures 
were to be rated as 100 percent disabling when manifested by 
cord involvement with the veteran bedridden and requiring 
long leg braces.  A 60 percent rating was provided when there 
was no cord involvement but there was abnormal mobility 
requiring a neck brace (jury mast).  

In other cases, the disability was to be rated on the basis 
of limitation of motion or muscle spasm with an additional 10 
percent for a demonstrable deformity of a vertebral body to 
be added to the evaluation of the veteran's disability.  38 
C.F.R. § 4.71a, DC 5285 (2002).

DC 5292 provided for a 10 percent rating for limitation of 
motion of the lumbar spine that was slight.  A 20 percent 
rating was provided for moderate limitation of motion, and a 
40 percent rating if it was severe.  38 C.F.R. § 4.71a, DC 
5292 (2002).

Lumbosacral strain, under Diagnostic Code 5295, warranted a 
noncompensable (0 percent) evaluation if there were slight 
subjective symptoms only.  A 10 percent evaluation was 
warranted if it lumbosacral strain was manifested by 
characteristic pain on motion.  With muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent rating was 
warranted.  A 40 percent evaluation was warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 26, 2003.  Under 
the revised criteria, back disabilities other than 
intervertebral disc syndrome (IVDS) are to be evaluated under 
the general rating formula for rating diseases and injuries 
of the spine (outlined below).  38 C.F.R. § 4.71a, DC 5235-
5243.  

Under the General Formula for Rating Diseases and Injuries of 
the Spine, with or without symptoms such as pain, stiffness 
or aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply:  

A 10 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees, but not 
greater than 85 degrees; or, combined range of motion of the 
entire thoracolumbar spine greater than 120 degrees, but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is to 30 degrees or less or if there 
is favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine; and a 100 percent 
evaluation is warranted for ankylosis of the entire spine.

Intervertebral disc syndrome will be evaluated under the 
General Formula for Rating Diseases and Injuries of the Spine 
or under the formula for rating IVDS based on incapacitating 
episodes (outlined above), whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2003).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Each range of motion measurement is to be rounded 
to the nearest five degrees.  38 C.F.R. § 4.71a, DCs 5235-
5243, Note (2).

Unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235- 5243, Note 
(3).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Factual Background

On VA outpatient treatment in August 2001, the Veteran was 
noted to have no focal neurologic deficits.

At a VA examination in July 2002, the Veteran reported daily 
stiffness in his back.  He reported problems lifting things 
in excess of 10 lbs and activities of daily living.  He 
avoided strenuous physical activities.

Upon physical examination, he demonstrated a normal gait.  He 
had good posture and a well-formed back.  There was no 
tenderness over the vertebral column.  There was tenseness in 
the low back and lumbar spine, right and left.  Range of 
motion included extension to 20 degrees; forward bending to 
70 degrees; right and left lateral flexion to 40 degrees; and 
right and left rotation to 20 degrees.  There was no pain on 
leg raise, or any radicular pain.  During the examination, 
the Veteran was able to lift a 5 lb book to shoulder level, 
but with pain.  The diagnosis was fracture, healed old, L1 
with adequate motion and residual symptoms.  The examiner 
opined that the Veteran was able to perform all activities of 
daily living, exercise, and could engage in secondary work in 
relative comfort.

A November 2002 VA outpatient treatment record shows that the 
Veteran reported chronic back pain, treated with use of a 
back brace, sports cream, heat, and visits to a chiropractor.  
He rated the pain as 7 on a 1-10 scale.  He also reported 
some sciatica, paresthesias and weakness of the right leg 
since 1990.  He was working in a sedentary employment, with 
occasional limitation of motion.  

Upon physical examination, there was tenderness upon 
palpation of the lumbosacral spine.  He demonstrated a full 
range of motion in the spine.  Deep tendon reflexes were 2/4.  
There was "some weakness" of the lower extremities.  
Although electromyographic and nerve conduction testing was 
to be scheduled, there is no indication that the testing was 
conducted.

In July 2002 and November 2002 statements, the Veteran 
reported that his back caused him constant and chronic pain 
and soreness of the joints; interfered with his sleep; 
prevented him from lifting in excess of 10-20 pounds; limited 
him to light duty employment; and prevented quick movements 
and interfered with head-turning.

February 2003 VA outpatient treatment records reflect 
findings of diminished range of motion in the back.  
Neurological examinations revealed; deep tendon reflexes were 
2+ and equal bilaterally.  

In an August 2003 statement, the Veteran reported that his 
back disability caused severe limitation of motion; severe 
pain; muscle spasms; and often a loss of motion when 
attempting to rise from the commode.  He also reported 
difficulty when exiting a vehicle, and performing tasks that 
involved lifting and manual dexterity.  

A VA outpatient treatment record dated in November 2003, 
shows that the Veteran was found to have normal strength in 
all extremities with intact sensation.

At a January 2004 VA examination, the Veteran continued to 
complain of constant pain in the lower back, increased by any 
kind of activity and prolonged walking, sitting, or standing.  
He denied flare-ups.  He did not use medication, or a crutch, 
brace, cane or walker.  There was no limitation of motion and 
no limitation of ambulation.  The Veteran reported that he 
was working part-time by choice as a clerical person in an 
office.  He also indicated that he was able to move around 
freely in the office without any restrictions, despite his 
constant back pain. 

Upon physical examination, he had normal gait and posture.  
There was slight tenderness upon palpation over the 
sacroiliac joints bilaterally.  No paravertebral tenderness 
was noted.  There was a prominence noted of the upper lumbar 
vertebrae on direct palpation.  The Veteran could bend 
backwards to 20 degrees, with stiffness.  He was able to 
laterally bend to about 10 degrees on either side, with 
stiffness but no pain.  Forward flexion was possible to 90 
degrees easily, with minimal discomfort.  Lateral rotation 
was normal at 20 degrees.  There was no abnormality on leg 
raising.  He complained of discomfort when heel-walking.  The 
motor strength, reflex, and sensory examinations were normal.  
The diagnosis was L1 fracture with residuals.  

At the November 2004 VA examination, the Veteran's claims 
file was not available for review.  However, the examiner 
indicated that the Veteran sought all of his treatment at VA, 
and that all of his medical records had been reviewed.  

The Veteran reported low back pain at the L2 paraspinal area, 
which radiated down to the bilateral buttocks on occasion.  
He was said to experience some morning stiffness, but no 
weakness of the lower back.  He used Naproxen for back pain 
with some effectiveness and no side effects.  He reported 
flare-ups upon prolonged walking, sitting, or standing, and 
also with lifting and bending.  He denied any additional 
functional limitation on flare-up.  He also denied any bowel 
or bladder dysfunction.  He was able to ambulate without an 
assistive device or lumbar brace.  He had no history of lower 
back surgery.

Upon physical examination, the Veteran was observed to walk 
in the room without assistive devices and with a normal, but 
slow gait.  He was able to remove his shoes and socks without 
assistance.  Range of motion of the lumbosacral spine 
included forward flexion from 0 to 85 degrees; extension from 
0 to 25 degrees; left and right lateral flexion from 0 to 25 
degrees; and right and left lateral rotation from 0 to 35 
degrees.  He could not achieve greater ranges of motion 
without pain.  Tenderness was present at L2 paraspinal level.  
Additional loss of motion due to pain included 10 degrees of 
forward flexion and 10 degrees of extension.  Repetitive use 
did not cause any additional limitation of motion, fatigue, 
incoordination, or lack of endurance.  

The neurological examination reflected normal sensation of 
the lower extremities.  The motor examination revealed no 
muscle atrophy or weakness.  Reflexes were normal.  Lasegue's 
sign was negative, indicating no radiculopathy.  There was no 
kyphosis or scoliosis, or fixed deformity.  Vascular of the 
back was normal, with no atrophy.  The examiner noted that 
there had been no episodes of incapacitation in the last 
twelve months.  The Veteran reported having missed four 
months of work, but it was not prescribed by his treating 
physician and did not include bed rest.  

An August 2004 X-ray revealed mild compression fracture of 
the superior aspect of the L1 vertebral body, noting height 
of 0.3 cm to 0.4 cm, superiorly and anteriorly, and 
anteriorly of the L2 vertebral body.  The diagnosis was 
status post mild compression fracture of the L1 vertebral 
body, with residual pain and some limitation of motion.  
There was no radiculopathy at the examination.

Analysis

The Veteran's service-connected back disability, residuals of 
L1 vertebral fracture, is currently rated at 30 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5285, 5292.  

As indicated, the regulations for evaluation of certain 
disabilities of the spine were revised during the course of 
this appeal.  The Board has considered whether the Veteran 
would be entitled to a higher rating under either the old or 
new criteria.  

After comparing the VA outpatient treatment records and the 
VA examiners' findings, including the normal range of motion 
as demonstrated in Plate V, it is apparent that a higher 
evaluation under the old criteria is not demonstrated.  

The current 30 percent rating includes a 10 percent rating 
for a fractured vertebra at L1 (See Diagnostic Code 5285), 
and a 20 percent rating for moderate limitation of motion 
under Diagnostic Code 5292.  

The Veteran is not entitled to a rating higher than 20 
percent under the criteria for limited motion, as the 
evidence does not demonstrate more severe limitation of 
motion in the lumbar spine.  The Veteran demonstrated flexion 
to 90 degrees and extension to 20 degrees at the January 2004 
examination; and flexion to 85 degrees and extension to 25 
degrees at the November 2004 examination.  These are 
essentially near-normal ranges of motion for the lumbar 
spine.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).  These 
ranges of motion do not equate to severe limitation of the 
lumbar spine, and thus do not warrant a 30 percent rating 
under Diagnostic Code 5292.  

Even with consideration of the DeLuca factors, with 
particular note of the Veteran's credible report of chronic 
and severe pain, a higher rating is not warranted.  The 
November 2004 VA examiner indicated that the additional 
functional limitation due to pain is equivalent to an 
additional loss of 10 degrees of flexion and extension.  
Thus, even with the additional loss of motion, the Veteran 
still demonstrates near normal flexion (to 75 degrees); 
although extension was only possible to half the normal 
range.  This is not considered to be severe limitation of 
motion.  In addition, fatigue, weakness, lack of endurance, 
or incoordination was not demonstrated upon repetitive 
motion.  

The only evidence of neurologic impairment consists of the 
November 2002, VA outpatient treatment record.  At the time 
of those findings, separate ratings for neurologic and 
orthopedic manifestations of back disability were only 
provided for intervertebral back disease, and the record 
shows that the Veteran has never been found to have that 
disease.  Further, all records before and since November 
2002, have shown no neurologic manifestations.  While the 
Veteran reported neurologic symptoms since 1990, the normal 
findings on the 2002 VA examination and the 2001 outpatient 
treatment record contradict this history.

The November 2002 findings reflect normal deep tendon 
reflexes.  The only neurologic abnormalities consisted of the 
Veteran's subjective complaints and "some weakness."  At 
most, this would equate to mild incomplete paralysis of any 
nerve of the lower extremities warrants at most a 10 percent 
rating.  38 C.F.R. § 4.124a, DCs 8520-8540 (2008).  Two 10 
percent ratings would yield a lower rating than the 30 
percent rating in effect in November 2002.  38 C.F.R. § 4.25 
(2008).

While the current rating criteria do provide for separate 
ratings for neurologic and orthopedic manifestations of all 
disabilities, all neurologic findings since the change in 
rating criteria have been normal.  Hence the evidence does 
not warrant a separate rating for neurologic manifestations 
of the back disability.

The Board also notes that the normal neurologic, and near -
normal orthopedic findings do not reflect severe severe 
lumbosacral strain necessary for a higher rating under DC 
5295.  In this regard the Veteran has not had listing of the 
spine, marked limitation of forward bending, or documented 
muscle spasm.  There also is no evidence of ankylosis (See 
DCs 5286 and 5289); hence those codes are not applicable.  

The revised criteria, specifically Diagnostic Codes 5235-
5243, do not provide for a 30 percent rating.  The next 
higher available disability rating is 40 percent, and 
requires forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; or IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

Applying the revised (new) rating criteria, to the evidence 
received after the effective dates of the revised 
regulations, it is apparent that the criteria for a higher 
rating are still not met.  

At the most recent VA examination, the Veteran demonstrated 
forward flexion to 85 degrees, which as noted represents 
nearly full range of motion.  Even considering that there is 
additional loss of motion pain limited flexion to 75 degrees; 
this is still much greater than 30 degrees.  There are no 
bowel or bladder complaints associated with the back pain.  

There also is no diagnosis of lumbar spine ankylosis and no 
evidence demonstrating that the Veteran has experienced any 
incapacitating episodes due to intervertebral disc syndrome, 
which required bed rest prescribed by a physician and 
treatment by a physician.  (See DCs 5235 and 5243, 
respectively).  Although he reported having missed four 
months of work due to back pain, this was not prescribed by a 
physician nor was he confined to his bed.  

The preponderance of the evidence is against a rating in 
excess of 30 percent; hence, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


Extraschedular Evaluation

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); see Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

The residuals of the L1 vertebral fracture are manifested by 
limitation of motion, with associated symptoms of pain and 
stiffness and vertebral deformity.  There are no objective 
neurological symptoms.  The specific rating criteria for the 
orthopedic disabilities reasonably contemplate these symptoms 
and the assigned schedular evaluations are, therefore, 
adequate.  Hence referral for consideration of an 
extraschedular rating for the back pain is not warranted.


ORDER

An increased rating for residuals of a L1 vertebral fracture, 
currently rated as 30 percent disabling, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


